                           Case 1:20-cv-00673-DAD-JLT Document 45 Filed 04/12/21 Page 1 of 2


                       1   ROSTOW & AUSTER LLP
                           REZA I. GHARAKHANI, (SBN 162690)
                       2   2049 Century Park East, Suite 2525
                           Los Angeles, California 90067
                       3   Telephone: (310) 772-0080
                           Telecopier: (310) 772-0822
                       4   Email: gharakhani@rostow.com
                       5   Attorneys for Defendants
                           DCM, INC., ALIRAZA JIVAN,
                       6   LIBERTY NOVELTY, INC., and
                       7   ALFIA JIVAN
                       8
                                                        UNITED STATES DISTRICT COURT
                       9
                               EASTERN DISTRICT OF CALIFORNIA – BAKERSFIELD DIVISION
                     10
                     11
                           FULL SPECTRUM IH, LLC, a Florida                        CASE NO. 1:20-cv-00673-DAD-JLT
                     12
                           limited liability company,                              DEFENDANTS DCM, INC.,
                     13                                                            ALIRAZA JIVAN, LIBERTY
                                                     Plaintiff,                    NOVELTY, INC., AND ALFIA
                     14                                                            JIVAN’S NOTICE OF NON-
                                            v.                                     OPPOSITION TO PLAINTIFF
                     15                                                            FULL SPECTRUM IH, LLC’S
                           DCM, INC., a Nevada corporation;                        APPLICATION FOR ENTRY OF
                     16    LIBERTY NOVELTY, INC., a                                STIPULATED JUDGMENT
                           Maryland corporation; ALIRAZA
                     17    JIVAN, an individual; ALFIA JIVAN,
                           an individual; and DOES 1 through 10,
                     18    inclusive,
                     19                          Defendants.
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
R O S T O W & AU S T E R
                           LA:2204.1207                                     -1-
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW                                         DEFENDANTS’ NOTICE OF NON-OPPOSITION
     LOS A NGELE S
                           Case 1:20-cv-00673-DAD-JLT Document 45 Filed 04/12/21 Page 2 of 2


                       1            TO ALL INTERESTED PARTIES AND TO THEIR RESPECTIVE
                       2   ATTORNEYS OF RECORD:
                       3            PLEASE TAKE NOTICE that DEFENDANTS DCM, INC., ALIRAZA
                       4   JIVAN, LIBERTY NOVELTY, INC and ALFIA JIVAN hereby state that they take
                       5   no position as to Plaintiff FULL SPECTRUM IH, LLC’s Ex Parte Application for
                       6   Entry of Stipulated Judgment filed on March 8, 2021.
                       7
                       8
                       9   Dated: April 12, 2021                         ROSTOW & AUSTER LLP

                     10
                     11                                                  By: /s/ Reza I. Gharakhani
                                                                           REZA I. GHARAKHANI
                     12                                                    Attorneys for Defendants
                                                                           DCM, INC., ALIRAZA JIVAN
                     13                                                    LIBERTY NOVELTY, INC.,
                                                                           and ALFIA JIVAN
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
R O S T O W & AU S T E R
                           LA:2204.1207                                     -2-
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW                                         DEFENDANTS’ NOTICE OF NON-OPPOSITION
     LOS A NGELE S
